02 1R            9 OTUw8
                                                                                                   0006557458        JAN 29 2015
P.O. BOX 12308, CAPITOL STATION                                                                    MAILED FROM ZIP CODE 78701
    AUSTIN, TEXAS 78711




         RETURN TO SBNDEk                   RE: WRs77,382s03

                                            CHARLES WILLIAMS
                                            #1734543
                                            2323 AVE. E
                                                                                                                    ANK
                                            BAY CITY, TX 77414




                                  44   L7iST*!BaB5 3S74 i 4    |||IH1llll|M"lll!'ll''ll'lllli'HMlH1,'l|s|llMl,l"lllllll